Title: From George Washington to the United States Senate and House of Representatives, 8 March 1790
From: Washington, George
To: United States Senate and House of Representatives



United States [New York] March 8th 1790
Gentlemen of the Senate and House of Representatives

I have received from his Excellency Joshua Clayton President of the State of Delaware the articles proposed by Congress to the Legislatures of the several States as amendments to the Constitution of the United States; which articles were transmitted to him for the consideration of the Legislature of Delaware, and are now returned with the following Resolutions annexed to them—viz.
The General Assembly of Delaware
“Having taken into their consideration the above amendments proposed by Congress to the respective Legislatures of the several States,
Resolved that the first article be postponed—
Resolved that the General Assembly do agree to the Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh and Twelfth articles; and We do hereby assent to,

ratify, and confirm, the same as part of the Constitution of the United States.
In testimony whereof We have caused the great Seal of the State to be hereunto affixed this twenty eighth day of January in the year of our Lord one thousand seven hundred and ninety and in the fourteenth year of the Independence of the Delaware State. Signed by order of Council
Geo. Mitchell Speaker
Signed by order of the house of Assembly
John Davis Speaker”
I have directed a copy of the Letter which accompanied the said articles, from his Excellency Joshua Clayton to the President of the United States, to be laid before you.
The before-mentioned articles and the original of the Letter will be lodged in the office of the Secretary of State.

Go: Washington

